Title: From George Washington to Abraham Yates, Jr., 1 September 1776
From: Washington, George
To: Yates, Abraham Jr.



Sir
New York Septr 1st 1776

I was yesterday honoured with your favor of that date and should have answered It by the return of the person who brought It, had I not been engaged then in a Multiplicity of Business which occasioned me to forget It till he was gone.
In respect to the Cattle on this Island, I shall desire the Commissary to purchase as many of them from the Inhabitants as he can conveniently and will afford every assistance the situation of affairs will admit of, to have the remainder secured; But as to those on Long Island, It is impossible for me to take any measures or give any assistance to prevent their falling into the Enemies hands—I am persuaded the Number of Rangers you mention, were they to exert themselves might be of service and annoy the foraging parties of the Enemy not a little—But Sir I cannot spare any men for that purpose—Tho our Force is called in from the Out posts & collected upon this Island—Yet It will not be more than competent to the defence of the Several Lines necessary to be maintained. nor is It perhaps by any means so great as common estimation & report make It.
I am extremely Obliged by your Opinion on the defensible state of the Grounds above Kingsbridge tho they had not escaped my observation—Their Importance I am fully sensible of, and as far as the critical situation of Things will allow, their defence shall be attended to, to prevent If possible the Enemy from possessing them. I have &c.

G. W.


P.S. As the posts at Kings Bridge are of such great Importance, I think It will be well and extremely necessary to be favoured with your friendly exertions in affording every aid in your power for their defence—Cannot some more Militia be prevailed on to give their assistance & in whom you can confide? I will not enlarge, being fully assured you will do all you can.

